DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites “the trailing edge (67) of each of the first tip surfaces (54, 54) defines an imaginary line that extends through the axis of rotation (26), and wherein the other of the first tip surfaces is radially offset from the imaginary line.”
However, the original disclosure does not disclose this limitation. In the argument filed 10/22/2021, applicant annotated Fig.2 (p. 8-9) to show this feature. However, the annotation appears to be an approximation and not to be exact. The reasons are as follows: 
(1) FIG. 2 is an end view of the drill bit of FIG. 1. Therefore, the imagine line defined by the trailing edge (67) of each of the first cutting edge is not perpendicular to the axis of the rotation (as this can be seen in Fig. 3, a side view of Fig.1). Furthermore, it is unclear of the meaning of the “an imaginary line” because claim 1 does not provide clear definition. From the annotated drawing in applicant’s argument, it appears that the imaginary line is an extension line of the trailing edge. However, the trailing line (67) in Fig. 2 does not clearly show it is linear and may include curvature. Therefore, it is unclear what the imaginary line is.
(2) The disclosure does not disclose the imaginary line pass through the axis of rotation. In the annotated Fig.2 of applicant’s argument, it appears an extension line of trailing edge passes approximately to the axis of rotation. However, the original description or drawing does not show “the extension line of the trailing edge will pass through the axis of rotation” exactly.
(3) In the annotated Fig. 2 of the argument, only one imaginary line is shown. Claim 1 recites “the trailing edge of each of the first tip surface defines an imaginary line”. The “each imaginary line” must pass through the axis of rotation. The “each imaginary line” must also be radially offset with respect to the other one of the first tip surfaces. The annotated drawing only show one imaginary line and does not show all of the limitation stated above. Neither the original disclosure supports this.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the trailing edge (67) of each of the first tip surfaces (54, 54) defines an imaginary line that extends through the axis of rotation (26), and wherein the other of the first tip surfaces is radially offset from the imaginary line.” However, it is unclear of the meaning of “an imaginary line” because it is not clearly defined in the claim. 
Allowable Subject Matter
At this time of writing/mailing this Office Action, there is no prior art of record, alone or in combination, can be used to reject the independent claim 1 and its 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHWEN-WEI SU/Examiner, Art Unit 3722